***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    STATE OF CONNECTICUT v. PETER SEBBEN
                 (AC 42763)
                     Alvord, Cradle and Alexander, Js.

                                  Syllabus

The plaintiff, the state of Connecticut, sought reimbursement from the defen-
   dant, pursuant to statute (§18-85a) and the applicable regulation (§ 18-
   85a-2), for the cost of his incarceration after he had served a sentence
   for his conviction of certain crimes. The trial court granted the state’s
   application for a prejudgment remedy to attach certain of the defendant’s
   assets and thereafter granted the state’s motion for summary judgment.
   The court rejected the defendant’s claims that, inter alia, the assessed
   cost of his incarceration was based on an unreliable calculation and
   that his right to equal protection was violated because the state had
   not sought reimbursement for incarceration costs from other inmates.
   The trial court thereafter rendered judgment for the state, and the defen-
   dant appealed to this court, raising many of the same arguments that
   he raised in the trial court. Held that, after applying the well established
   principles that govern the review of a trial court’s decision to grant a
   motion for summary judgment, this court affirmed the judgment of the
   trial court and adopted its well reasoned decision as a proper statement
   of the facts and the applicable law on the issues.
        Argued October 20—officially released November 17, 2020

                             Procedural History

   Action for reimbursement of the alleged costs of the
defendant’s incarceration, and for other relief, brought
to the Superior Court in the judicial district of Hartford,
where the court, Wiese, J., granted the plaintiff’s appli-
cation for a prejudgment remedy; thereafter, the court,
Noble, J., granted in part and denied in part the plaintiff’s
motion for summary judgment and rendered judgment
thereon; subsequently, the court, Noble, J., denied the
defendant’s motion for reargument, and the defendant
appealed to this court. Affirmed.
  Peter Sebben,              self-represented,           the     appellant
(defendant).
  Joan M. Andrews, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, Sean Kehoe, assistant attorney general, and Judith
A. Brown, former assistant attorney general, for the
appellee (plaintiff).
                         Opinion

   PER CURIAM. The plaintiff, the state of Connecticut,
instituted this action pursuant to General Statutes § 18-
85a1 and § 18-85a-2 of the Regulations of Connecticut
State Agencies,2 to recover $22,330, the assessed cost
for 154 days of incarceration, from the self-represented
defendant, Peter Sebben. See generally State v. Ham,
253 Conn. 566, 566–67, 755 A.2d 176 (2000); Alexander
v. Commissioner of Administrative Services, 86 Conn.
App. 677, 678, 862 A.2d 851 (2004). The trial court ren-
dered summary judgment in favor of the state. On
appeal, the defendant claims that (1) the court improp-
erly granted the state’s motion for summary judgment
because genuine issues of material fact existed regard-
ing the assessed cost of his incarceration, (2) his right
to equal protection was violated, (3) application of § 18-
85a constituted an excessive fine in violation of the
eighth amendment to the United States constitution,
(4) the court improperly denied his motion to reargue
and (5) the court improperly denied his request for an
extension of time for additional discovery. We affirm
the judgment of the trial court.
   The following facts and procedural history are rele-
vant to the resolution of this appeal. The defendant was
convicted of violating General Statutes §§ 53a-58 and
53a-155. The court sentenced the defendant to six
months of incarceration in the custody of the Commis-
sioner of Correction, beginning on January 2, 2015. On
April 23, 2015, the state filed an application for a pre-
judgment remedy to attach certain of the defendant’s
assets. On July 23, 2015, the court, Wiese, J., granted
the state’s application in the amount of $22,330.
  The state then filed a complaint to recover the costs
of the defendant’s incarceration. The state alleged that
the defendant had been incarcerated from January 2 to
June 2, 2015, at an assessed cost of $22,330. The defen-
dant filed a motion to dismiss, which the court, Hon.
Constance L. Epstein, judge trial referee, denied on
July 5, 2016, and a motion to strike, which the court,
Robaina, J., denied on August 18, 2017. Thereafter, the
defendant filed an answer in which he raised various
special defenses. Following the state’s motion to strike,
the court, Robaina, J., struck the majority of the defen-
dant’s special defenses.
   On June 29, 2018, the state moved for summary judg-
ment. On August 14, 2018, the defendant filed his oppo-
sition. On November 19, 2018, the court, Noble, J., heard
oral argument on the motion for summary judgment.
  On March 15, 2019, the court issued its memorandum
of decision on the summary judgment motion. At the
outset of its analysis, the court noted that the law of
the case doctrine applied and that Judge Robaina pre-
viously had addressed some of the arguments presented
in the defendant’s opposition to summary judgment.
The court concluded that the state had met its burden
of establishing entitlement to judgment as a matter of
law. The court then considered and rejected the defen-
dant’s arguments that (1) he was entitled to additional
discovery, (2) the assessed cost of incarceration
claimed by the state was based on an unreliable calcula-
tion, and (3) he unfairly was targeted by the state, which
had not sought reimbursement for incarceration costs
from other inmates, thereby evidencing an equal protec-
tion violation.
  On April 3, 2019, the defendant filed a motion for
reargument and/or reconsideration of the granting of
the state’s motion for summary judgment. On May 9,
2019, the court denied the defendant’s motion, noting
that it was not ‘‘well-founded.’’
   On appeal, the defendant challenges the trial court’s
rendering of summary judgment in favor of the state
and the denial of his motion to reargue. He essentially
iterates arguments that he raised in the trial court.3
  We carefully have examined the record of the pro-
ceedings before the trial court, in addition to the parties’
appellate briefs and oral arguments. Applying the well
established principles that govern our review of a
court’s decision to grant a motion for summary judg-
ment; see, e.g., Capasso v. Christmann, 163 Conn. App.
248, 257–60, 135 A.3d 733 (2016); we conclude that the
judgment of the trial court should be affirmed. We adopt
the trial court’s thorough and well reasoned decision
as a proper statement of the facts and the applicable
law on the issues. See State v. Sebben, Superior Court,
judicial district of Hartford, Docket No. CV-XX-XXXXXXX-
S (March 15, 2019) (reprinted at 201 Conn. App.            ,
     A.3d     ). It would serve no useful purpose for us
to repeat the discussion contained therein. See, e.g.,
Tzovolos v. Wiseman, 300 Conn. 247, 253–54, 12 A.3d
563 (2011); Maselli v. Regional School District No. 10,
198 Conn. 643, 648, 235 A.3d 599, cert. denied, 335 Conn.
947,       A.3d       (2020); Freeman v. A Better Way
Wholesale Autos, Inc., 191 Conn. App. 110, 112, 213
A.3d 542 (2019).
      The judgment is affirmed.
  1
     General Statutes § 18-85a (b) provides in relevant part: ‘‘The state shall
have a claim against each inmate for the costs of such inmate’s incarceration
under this section, and regulations adopted in accordance with this section,
for which the state has not been reimbursed. . . . In addition to other
remedies available at law, the Attorney General, on request of the Commis-
sioner of Correction, may bring an action in the superior court for the
judicial district of Hartford to enforce such claim . . . .’’
   2
     Section 18-85a-2 of the Regulations of Connecticut State Agencies pro-
vides: ‘‘On or after October 1, 1997, inmates shall be charged for and shall
be responsible to pay the assessed cost of incarceration, as defined in 18-
85a-1 (a).’’
   3
     The defendant also claims that the total amount charged by the state in
this case violated the eighth amendment, which prohibits excessive fines.
See Timbs v. Indiana,         U.S.     , 139 S. Ct. 682, 686–87, 203 L. Ed. 2d
11 (2019) (eighth amendment’s excessive fines clause is incorporated by
due process clause of fourteenth amendment and applicable to states). The
defendant’s opposition to the state’s motion for summary judgment indirectly
referenced the excessive fines clause of the eighth amendment. The defen-
dant, however, failed to explain or analyze how the cost calculated for his
incarceration constituted an excessive fine or violated the eighth amend-
ment. We further note that the defendant did not raise this issue in his
motion for reargument or reconsideration.
  The trial court did not expressly address the eighth amendment claim
that the defendant now attempts to raise on appeal. We conclude, after a
close examination of the filings before the court, that the defendant has
raised his eighth amendment claim of an excessive fine for the first time
on appeal. He did not address his failure to raise this claim properly before
the trial court in his principal brief, nor has he requested review pursuant
to State v. Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989), as modified
by In re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188 (2015). We therefore
decline to consider his eighth amendment claim.